DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior art of record fails to teach a method of operating a hearing device system, the method comprising: receiving information characteristic for an encounter between a hearing device wearer wearing a hearing device and another person; the characteristic information for the encounter being an identifier transmitted when an electronic device of the other person registers on a local area network of the hearing device wearer; or the characteristic information for the encounter being an imminent event stored in an electronic calendar of the hearing device wearer; taking the information as a basis for indicating that the hearing device wearer has met or is about to meet the other person; collecting background information about the other person from at least one social network; converting the background information about the other person into audio data, and audibly presenting the audio data to the hearing device wearer by way of the hearing device of said hearing device wearer, as substantially described and connected with the other functional language recited in the claims. 
Gokay (DE 10 2019 219 510 B3)  is assigned to Sivantos and teaches all of the aforementioned limitations at a later day of 12/17/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
January 15, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653